UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 30, 2017 GREAT BASIN SCIENTIFIC, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36662 83-0361454 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 420 E. South Temple, Suite 520,Salt Lake City, UT (Address of principal executive offices) (Zip code) (801) 990-1055 (Registrant’s telephone number, including area code)
